EXHIBIT 32.2 CERTIFICATION PURSUANT TO RULE13a-14(b) UNDER THE SECURITIES EXCHANGE ACT AND 18U.S.C.1350 I, Jeffrey S. Barocas, Chief Financial Officer of OceanBio-Chem, Inc. (the "Company"), hereby certify that, based on my knowledge: 1. The Company's Annual Report on Form10-K for the fiscal year ended December31, 2012 (the "Report") fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. By: /s/Jeffrey S. Barocas Jeffrey S. Barocas Vice President, Chief Financial Officer (Principal Financial and Accounting Officer) Dated: April 1, 2013
